Citation Nr: 1413420	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disorder, to include as secondary to the service-connected residuals of a fracture of the right great toe.

2.  Entitlement to service connection for a left lower extremity disorder, to include as secondary to the service-connected residuals of a fracture of the right great toe.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected residuals of a fracture of the right great toe.

4.  Entitlement to service connection for hypertension, to include as secondary to the service-connected residuals of a fracture of the right great toe or as a result of exposure to ionizing radiation.

5.  Entitlement to service connection for cerebrovascular accident, to include as secondary to the service-connected residuals of a fracture of the right great toe or as a result of exposure to ionizing radiation.

6.  Entitlement to an increased evaluation for residuals of a fracture of the right great toe, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from November 1969 until June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously considered this appeal in August 2012 and remanded the claims for further evidentiary development.  The case has been returned to the Board for further appellate action. 

By letter dated in February 2014, the Veteran was apprised that the Veterans Law Judge who had conducted the February 2011 hearing was no longer employed by the Board.  The Veteran was afforded the opportunity to present testimony at an additional hearing.  By response received in February 2014, the Veteran requested a Travel Board hearing.  Subsequently, a March 2014 letter from the Veteran's representative indicated that the Veteran wished to withdraw his request for a Board hearing.  The Board thus deems the Board hearing request withdrawn. 38 C.F.R. § 20.702(e).

The Virtual VA and VBMS files have been reviewed.

The issue of entitlement to service connection for a lumbar spine disorder is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Prior to the promulgation of a decision, in February 2013, the representative submitted a statement documenting the Veteran's intent to withdraw all issues on appeal except for his lumbar spine disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the claims for entitlement to service connection for the right lower extremity, left lower extremity, hypertension, and cerebrovascular accident and entitlement to an increased evaluation for residuals of a fracture of the right great toe have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran's representative indicated in a February 2013 statement that he wished to withdraw the appeal concerning the issues of entitlement to service connection for the right lower extremity, left lower extremity, hypertension, and cerebrovascular accident and the issue of entitlement to an increased evaluation for residuals of a fracture of the right great toe.  The RO sought clarification by email and received confirmation that the Veteran and his representative agreed to withdraw all issues except for the claim for the lumbar spine.  The Veteran has withdrawn the appeal concerning these issues, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to further review these matters, and the appeals are dismissed.


ORDER

The appeal regarding the issues of entitlement to service connection for the right lower extremity, left lower extremity, hypertension, and cerebrovascular accident and the issue of entitlement to an increased evaluation for residuals of a fracture of the right great toe is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to remand the claim to comply with the August 2012 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board previously remanded the claim in August 2012 to afford the Veteran a VA examination with full rationale.  The Board requested 3 separate opinions in conjunction with this claim: 1) whether the lumbar spine was related to the Veteran's service; 2) whether the lumbar spine was proximately due to the service-connected residuals of a fracture of the right great toe and 3) whether the lumbar spine was aggravated by the service-connected residuals of a fracture of the right great toe.  

Although a VA examination of the spine was obtained in December 2012, this examination is not sufficient.  Although the examiner checked the box that the claimed condition was less likely than not incurred in or caused by the in-service injury, event, or illness, the accompanying rationale only discusses the relationship between the lumbar spine and the right great toe.  To the extent to which the examiner opined that the lumbar spine was not proximately due to, or alternatively, aggravated by the service-connected residuals of a fracture of the right great toe, the entire rationale was that "medical literature does not support that residuals of a fracture of the right great toe being the cause of the Veteran's lumbar spine disorder."  (Emphasis added).  In other words, the examiner's rationale does not adequately discuss why the lumbar spine was not aggravated by the right great toe.  Furthermore the examiner did not discuss the Veteran's contention that his back pain was from an altered gait or the records from F.M., M.D. indicating that the back problem is a result of the shift in gait from the pain in the right foot.  

Also, on his March 2010 Substantive Appeal, the Veteran requested a travel board hearing and a "[Decision Review Officer] hearing, first if possible."  While the Veteran presented testimony at a February 2011 travel board hearing, there is no indication that the requested DRO hearing was held or that the request for a DRO hearing was withdrawn.  The RO must schedule the Veteran for the requested DRO hearing. See 38 C.F.R. § 3.103(c).

Finally, the record reflects that the Veteran has been treated at VA and private facilities.  The most recent records of F.M., M.D. are from June 2008.  See February 2011 hearing transcript indicating treatment with Dr. M. from "2001 until present."  The most recent VA treatment records associated with the claims file are dated in 2010.  Additionally, a review of VA outpatient treatment records uploaded to Virtual VA reflects that some records reference private fee-basis notes that were scanned into VISTA.  For example, records in November 2009 and June 2010 refer to physical therapy treatment on a fee-basis that were scanned into VISTA. However, these VISTA records have not been associated with the claims file.  On remand, updated VA and private treatment records should be obtained and associated with the record.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed lumbar spine disability and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.  

Records from Dr. F.M., from June 2008 until the present should be requested and associated with the claims file. 

The RO/AMC should also ensure all relevant VA treatment records since June 2010 are associated with the claims file.  All items scanned into VISTA imaging should be associated with either the claims file or the Virtual VA file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been received, the claims file should be returned to the examiner who conducted the December 2012 VA examination, if available.  If the examiner who conducted the December 2012 examination is no longer available, another examiner should be consulted.  If the examiner deems another examination is necessary, schedule the Veteran for a VA examination.

Upon review of the entire claims file the examiner must provide an opinion as to the following:

a)  whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lumbar spine disability was incurred in or aggravated by military service.  The examiner should comment upon the August 1970 service treatment record diagnosing acute back strain.

b)  whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lumbar spine disability was caused by the service-connected residuals of a fracture of the right great toe.  The examiner should comment upon the Veteran's lay statements that his back is a result of an altered his gait due to pain and the records of F.M., M.D. indicating that the low back problems are related to the gait change.

c)  whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lumbar spine disability was aggravated by the service-connected residuals of a fracture of the right great toe.  The examiner should comment upon the Veteran's lay statements that his back is a result of an altered his gait due to pain and the records of F.M., M.D. indicating that the low back problems are related to the gait change.


A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

3.  Schedule the Veteran for the DRO hearing requested on the March 2010 Substantive Appeal.

4.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claim. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


